Per curiam.
This disciplinary matter is before the Court on the report and recommendation of the Review Panel, recommending that John Lee Scott (State Bar No. 632150) be disbarred as reciprocal discipline for his disbarment in Florida, see Florida Bar v. Scott, 810 So.2d 893 (Fla. 2002). The State Bar filed a notice of reciprocal discipline attaching a certified copy of the decision from the Supreme Court of Florida. See Rule 9.4 (b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). Scott acknowledged service and wrote on the acknowledgment “I will not contest and I hereby resign from the State Bar of Georgia.”
The Review Panel found that none of the elements listed in Rule 9.4 (b) (3), which would justify a recommendation of discipline other than that imposed by Florida, were present, and that Scott, in effect, surrendered his license to practice law. It thus recommended that Scott be disbarred.
We have reviewed the record and agree that disbarment is the appropriate sanction. Accordingly, the name of John Lee Scott hereby is removed from the rolls of persons authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

*260Decided June 18, 2012.
Paula J. Frederick, General Counsel State Bar, Carmen R. Rafter, Assistant General Counsel State Bar, for State Bar of Georgia.